*360OPINION

Per Curiam,:

In a proceeding under NRS 645.690 the Nevada Real Estate Commission revoked the broker’s license of Briant, and suspended the licenses of Bullard and Buckley, salesmen for Briant. The district court affirmed the commission. Briant alone1 appeals to this court, challenging the constitutionality of NRS 645.630 which sets forth the grounds for revoking or suspending licenses issued to real estate brokers and salesmen. The record fails to show that this issue was raised below. Therefore, we decline to consider it now. Jenner v. City Council of Covina, 164 Cal.App.2d 490, 331 P.2d 176; Johnston v. DeLay, 63 Nev. 1, 158 P.2d 547, 161 P.2d 350.

Buckley did not appeal. Bullard filed a notice of appeal, but later abandoned tbe matter.